278 S.W.3d 227 (2009)
Robert D. SRADER, Appellant,
v.
Teri WEBER, Respondent.
No. WD 69545.
Missouri Court of Appeals, Western District.
March 17, 2009.
Philip F. Cardarella, Kansas City, MO, for Appellant.
Teri Weber, Raytown, pro se.
Before LISA WHITE HARDWICK, P.J., VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Robert Srader appeals the trial court's grant of summary judgment in favor of William Weedon and Teri Weber on his claims of breach of contract, specific performance of contract, tortious interference with contract, civil conspiracy, and punitive damages regarding the proposed sale of an Allstate Insurance agency. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed.
Rule 84.16(b).